Title: To George Washington from Samuel Phillips, Jr., 11 February 1797
From: Phillips, Samuel, Jr.
To: Washington, George


                        
                            Sir, 
                            
                                11-13 February 1797
                            
                        
                        As you have announced to the People of the United States, your intention to
                            retire from the cares and decline the honors of public life, the Legislature of
                            Massachusetts deem it a becoming duty to express their sentiments and those of their
                            Constituents, on this interesting event.
                        It is not an opinion, that our public testimony of your merits can be necessary
                            to the lustre of your reputation, or the serenity of your repose, which prompts us to join
                            the general voice of America, in applauding your great and glorious services; but we are
                            excited to this measure, by a wish to exhibit a powerful inducement to the love of our
                            Country, and to transmit to future times a record of the gratitude of our Republic.
                        As the able and heroic General, who led our armies to victory and our Country
                            to Independence, or as the enlightened and patriotic Magistrate, under whose
                            administration, the United States have enjoyed peace and prosperity, your conduct has
                            furnished a great and brilliant example, of integrity, fortitude and wisdom.
                        We trust that the Pacific System which you have pursued with regard to the
                            foreign relations of the Country, will be as completely justified by its eventual success,
                            as it is by the maxims of equity and prudence; And we indulge the hope, that this System
                            will be continued, and that its beneficial effects will not be confined to America, but will
                            tend to discredit among the Nations of the world, that false and barbarous policy, which
                            sacrifices the public good, at the shrine of resentment and ambition.
                        When this effect shall take place, the cause of humanity will have derived a
                            precious advantage from the example you have given, that moderation is the basis of true
                            dignity, and that those laurels which are reared in the sunshine of peace, are beyond
                            comparison fairer than those which are fertilized by the tears and blood of a People.
                        We receive your address to your fellow citizens, upon the occasion of your
                            intended retirement from your civil station, with the same sentiments of respect and
                            emotions of gratitude, which were inspired by that which terminated your military career;
                            sensible that it discloses an intelligent view of their political interests, and discovers
                            that affectionate zeal for their future welfare, which marks the character of their common
                            friend.
                        Whilst in behalf of our Country, we lament the necessity that deprives her of
                            your services in public life, we cannot deny that so many years of anxious toil for her
                            interests, give you the best title to that repose, which you have long so ardently wished to
                            enjoy.
                        You will retire covered with glory, and followed with the blessings of your
                            fellow citizens; whose honor and happiness it will be, that whilst you have deserved well of
                            your Country, that Country has never ceased to cherish a grateful and admiring sense of your
                            worth.
                        Our fervent prayers for your health and enjoyment will go with you into the
                            retreats of private life. May you live to be full of years and satisfied with beholding the
                            prosperity of your country; and when you shall be called from the present scene, may that
                            Beneficent Being, who has made you the happy instrument of so much good to mankind admit you
                            to those rewards in a future state, which this world cannot bestow.
                        Commonwealth of Massachusetts In Senate February 11th 1797.
                        Read and accepted and Ordered that the President of the Senate and the Speaker
                            of the House of Representatives, transmit the foregoing address to the Senate representing
                            this Commonwealth in Congress, to be by them presented to the President
                            of the United States. sent down for concurrence 
                        
                            Saml Phillips
                            Prsdt of Senate
                        
                        
                            In the House of Representatives, February 13th 1797.
                            Read and Concurred
                        
                        
                            Edward H. Robbins
                            Speaker of the House of Representatives
                            
                    